Title: From George Washington to the Board of War, 4 April 1779
From: Washington, George
To: Board of War


Gentlemen
Head Quarters Middle Brook 4th April 1779.
Capt. Schott waits upon you with a Return of Arms and Cloathing wanting for the several Corps therein mentioned which are ordered over to Wyoming. The Cloathing could have been furnished from hence, but it will be so much more convenient to send it from Philada to Esterton upon the Susquehannah and from thence to Wyoming by Water, where it will meet the Troops, that I have directed Capt. Schott to proceed to Philada.
I imagine the Arms and Accoutrements had better be ordered from the Magazine at Carlisle, as the distance from thence to Susquehannah is so much shorter than from Philada or should there be a sufficiency in the hands of the Armourer at Lancaster it will be more convenient still—Capt. Schott will take the order and see that the Articles are safely conveyed to Susquehannah. I am &.
